Citation Nr: 1045336	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing loss 
and, if so, whether the reopened claim may be granted.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).

4.  Entitlement to a disability rating in excess of 20 percent 
for service-connected diabetes mellitus.  

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision (issued in October 2005) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied service 
connection for hearing loss.  The Veteran did not appeal that 
decision, and it became final.

2.  Evidence received since the final June 2003 rating decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
hearing loss, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim, so as to 
permit reopening of the claim.

3.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has bilateral 
hearing loss and tinnitus which are due to any incident or event 
in active military service, and sensorineural hearing loss and 
tinnitus, as organic diseases of the nervous system, are not 
shown to have been manifested to a compensable degree within one 
year after separation from service.

4.  The competent and probative evidence of record reflects that, 
prior to April 2006, the Veteran's service-connected PTSD was 
manifested by an occupational and social impairment with 
occasional decrease in efficiency due to irritability, 
depression, and chronic sleep impairment, as well as intermittent 
fluctuations in mood.  Nevertheless, the Veteran is shown to be 
functioning satisfactorily, with routine behavior, self-care, and 
normal communication, and he is noted have good judgment and 
insight.  There is no evidence of memory loss, panic attacks, or 
evidence that the Veteran's decrease in social or occupational 
functioning was any more than occasional.  

5.  The competent and probative evidence reflect that, from June 
2006, the Veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability and 
productivity due to disturbances in motivation and mood, impaired 
judgment and insight, impaired impulse control, and difficulty 
establishing and maintaining effective relationships.  There is 
no evidence of suicidal ideation or obsessional rituals and the 
Veteran's personal hygiene, spatial orientation, and 
communication have remained satisfactory overall.  

6.  The competent and probative evidence demonstrates that the 
Veteran's service-connected diabetes mellitus requires oral 
hypoglycemic medication and a restricted diet.  The evidence does 
not reflect that insulin or regulation of activities are required 
or that the Veteran's diabetes mellitus results in renal 
dysfunction, voiding dysfunction, obstructed voiding, or urinary 
tract infections which warrant separate ratings.  As a result of 
service-connected diabetes mellitus, the Veteran voids six times 
during the day and night.  The preponderance of the most 
competent and probative medical evidence reflects that the 
Veteran does not have diabetic retinopathy.  

CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection for 
hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for bilateral hearing loss has been 
received, and the Veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R.  § 3.156(a) 
(2010).

3.  Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by service, nor may sensorineural hearing loss or 
tinnitus, as organic diseases of the nervous system, be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).  

4.  The schedular criteria for an initial disability rating in 
excess of 30 percent for service-connected posttraumatic stress 
disorder (PTSD) have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

5.  As of June 2006, the schedular criteria for a 50 percent 
disability rating for service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2010).

6.  The schedular criteria for a disability rating in excess of 
20 percent for service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 
4.130, Diagnostic Code 9411 (2010).

7.  The schedular criteria for a separate 10 percent rating for 
urinary frequency, associated with service-connected diabetes 
mellitus, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.115a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for hearing loss, to include as 
due to herbicide exposure, was denied in a rating decision dated 
June 2003.  At that time, the RO considered the Veteran's service 
and post-service treatment records, which did not contain any 
complaints, treatment, or findings regarding hearing loss.  Based 
on this evidence, the RO denied the Veteran's claim on the basis 
that there was no evidence of a current and chronic hearing loss 
disability and no evidence indicating that hearing loss was 
incurred in or caused by service, to include as due to herbicide 
exposure.  The Veteran was advised of the RO's decision in July 
2003 but he did not appeal the RO's determination.  Therefore, 
the June 2003 rating decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  

Since the June 2003 rating decision, the evidence submitted in 
support of this claim includes an August 2005 VA examination 
report which revealed the Veteran has a bilateral hearing 
disability, as an audiogram and speech recognition scores 
revealed hearing loss in the left and right ear, respectively.  

At the time of the last final decision, there was no medical 
evidence showing the Veteran had a current hearing disability, 
and in determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the Board 
presumes the credibility of all evidence.  Therefore, the Board 
finds that such evidence is new, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim for entitlement to service 
connection for hearing loss may be reopened.  See 38 U.S.C.A. 
§ 5108.  

The Board will proceed to evaluate the merits of the claim.  The 
Veteran will not be prejudiced thereby, as he has been advised of 
the law and regulations pertaining to entitlement to service 
connection and has been afforded an opportunity to present 
argument and evidence in support of his claim.  Moreover, the RO 
has considered the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection 

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including organic diseases of the nervous system, such 
as hearing loss and tinnitus, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran has asserted that service connection is warranted 
because he currently has hearing loss and tinnitus that are 
related to the significant noise to which he was exposed during 
military service.  Due to the similar medical history and 
evidence related to these claims, as well as the similar 
disposition of the issues, the Board will address them in a 
common discussion.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not preclude service connection for 
hearing loss that first met the regulations requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a 
claimant who seeks to establish service connection for a current 
hearing disability must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of all 
the evidence of record including that pertinent to service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 
Vet. App. at 159-60.  

The Veteran has asserted that, during his service as an 
infantryman in Vietnam, he was exposed to constant firing of 
weapons, especially mortar and rocket fire, grenades, and mine 
explosives.  The Veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was a light weapons infantryman and 
that he served in the Republic of Vietnam, thereby corroborating 
the Veteran's report of military noise exposure in Vietnam.  
Therefore, the Veteran's military noise exposure is presumed.  

While the Veteran is presumed to have been exposed to military 
noise during service, the service treatment records do not 
contain any complaints, treatment, or diagnosis of hearing loss 
or tinnitus, including at his pre-enlistment and pre-separation 
examinations in May 1968 and August 1970, respectively.  In 
addition, the Veteran reported in September 1970 that his medical 
condition had not changed since his examination in August 1970.  

As noted, the lack of evidence showing a hearing impairment 
during service is not fatal to the Veteran's claim.  However, the 
evidence should sufficiently demonstrate a medical relationship 
between the Veteran's military exposure and his current hearing 
disability.  See Hensley, supra.  

The first time the Veteran is shown to complain of or seek 
treatment for hearing loss or tinnitus is at the August 2005 VA 
examination, more than 30 years after he was separated from 
service.  In this regard, the Board notes that the Veteran has 
not provided lay or medical evidence that shows he suffered from 
hearing loss or tinnitus from the time he was separated from 
service to August 2005.  Indeed, post-service treatment records, 
dated from 1972 to 2005, do not contain any complaints or 
treatment for hearing loss or tinnitus, and there are no credible 
lay statements of record which document continuity of hearing 
loss or tinnitus symptomatology since service.  

At the August 2005 VA examination, the Veteran reported that, in 
addition to his military noise exposure, he also incurred noise 
exposure during post-service employment while working at a ship 
repair facility in Guam and at the federal fire department.  
While the Veteran reported that he currently had tinnitus in his 
left ear, he was unable to report when his tinnitus began.  The 
Veteran reported that he consistently failed annual hearing 
tests, while employed with the fire department; however, as 
noted, the post-service treatment records, which includes 
treatment records from the U.S. Naval Hospital that document 
treatment received while he was employed at the fire department, 
do not contain any findings of hearing loss or tinnitus.  
Instead, the post-service treatment records reveal that the 
Veteran consistently denied having any loss or change in his 
hearing, a hearing or ear problem, or tinnitus.  Therefore, the 
Veteran's report that he consistently failed hearing tests while 
employed at the fire department is considered incredible, given 
the medical evidence included in the record.  

At the August 2005 examination, audiometric testing revealed 
normal hearing acuity in the Veteran's right ear and 
sensorineural hearing loss in his left ear, while speech 
recognition scores revealed hearing loss in the right ear.  The 
August 2005 VA examiner stated that the most likely etiology of 
the Veteran's tinnitus was left ear sensorineural hearing loss 
and that both his tinnitus and hearing loss had the same 
causative factor.  However, he stated that it was not possible to 
resolve the issue whether the Veteran's hearing loss is related 
to military noise exposure, without resorting to mere 
speculation, because neither the claims file nor the Veteran's 
separation audiogram was available for review and the Veteran had 
significant post-service occupational noise exposure.  

The Veteran was afforded a second VA audio examination, in 
January 2007, where he reported having no significant post-
service occupational exposure and also reported that his tinnitus 
started when he was employed with the federal fire department.  

Audiometric testing revealed normal hearing acuity bilaterally, 
while speech recognition testing revealed hearing loss in the 
right ear.  Nevertheless, the January 2007 examiner stated that 
there was no significant air-bone gap in either ear, which is 
consistent with sensorineural hearing loss.  

As to the etiology of the Veteran's bilateral hearing loss, the 
examiner opined that the current disability is not the result of 
acoustic trauma in service, as the Veteran's separation 
examination showed normal pure tone thresholds bilaterally.  The 
examiner also noted that acoustic trauma causes outer hair cell 
cochlear damage but that current evaluation of otoacoustic 
emissions revealed normal emissions in both ears and that 
configuration of the Veteran's pure tone thresholds do not 
support an acoustic trauma loss, as flat configuration was 
obtained on examination.  The VA examiner also opined that the 
Veteran's tinnitus is not the result of military acoustic trauma, 
as the Veteran reported that his tinnitus started when he was at 
the federal fire department.  

In evaluating the ultimate merit of this claim, the Board finds 
that the opinion provided by the January 2007 VA examiner is the 
most competent, credible, and probative evidence of record 
regarding the etiology of the Veteran's current hearing loss and 
tinnitus disabilities.  Indeed, it appears that the VA examiner 
was aware of all relevant facts in this case and that his opinion 
is based upon review of the record and examination of the 
Veteran, which included an interview documenting his pertinent 
medical history and objective testing.  In addition, the VA 
examiner provided a complete rationale in support of his 
conclusion, which is based upon the evidence of record.  

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for hearing loss and tinnitus.  

With respect to the Veteran's hearing loss disability, the Board 
notes the Veteran has not provided any statement as to when he 
first experienced hearing loss and the evidence of record shows 
that he did not complain of or seek treatment for hearing loss 
until more than 30 years after service.  As noted, the Veteran 
has reported that he failed hearing tests while working for the 
fire department following service; however, his report is 
considered incredible, given the medical evidence of record.  In 
addition, there is competent lay evidence that the Veteran 
experienced significant noise exposure following service.  In 
this regard, the Board notes that the Veteran has provided 
inconsistent statements regarding his post-service occupational 
noise exposure; however, the Board finds probative that post-
service treatment records contain contemporaneous reports of 
noise exposure following service.  See May 1987 treatment record.  
Therefore, the Board finds the evidence of record reflects that 
the Veteran experienced significant occupational noise exposure 
following service.  

In addition to the foregoing, the Board finds that no medical 
professional has related the Veteran's current hearing loss 
disability to his military service and the most competent and 
probative evidence of record shows that his current hearing loss 
is not consistent with acoustic trauma.  

With respect to the Veteran's tinnitus, the Board notes that the 
Veteran has reported that his tinnitus began after service in 
1975 and the most competent and probative evidence shows that his 
tinnitus is not likely due to acoustic trauma.  

Therefore, while the Veteran is presumed to have been exposed to 
significant noise during military service, the Board finds the 
preponderance of the evidence is against a finding that his 
current hearing loss and tinnitus disabilities are the result 
thereof.  The Board also finds that service connection for 
bilateral hearing loss and tinnitus on a presumptive basis is not 
available in this case, because, as noted, there is no indication 
in the evidence of record that the Veteran manifested an organic 
disease of the nervous system, shown to include either hearing 
loss or tinnitus, to a compensable degree within his first post-
service year or for many years thereafter.  See 38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

In view of the foregoing, the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no competent evidence of hearing loss or 
tinnitus during service or until more than 30 years thereafter, 
there is evidence that the Veteran had significant noise exposure 
after service, and the most competent and probative medical 
evidence of record finds that it is not likely that the Veteran's 
current hearing loss and tinnitus are due to his military noise 
exposure.  Therefore, the Board finds the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, and there is no reasonable 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

Service connection for posttraumatic stress disorder (PTSD) was 
established in September 2005, and the RO assigned a 30 percent 
disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, effective March 25, 2005.  

In a July 2006 rating decision, the RO granted a temporary total 
rating of 100 percent, from April 24, 2006, pursuant to 38 C.F.R. 
§ 4.29, based on evidence that the Veteran was hospitalized for 
more than 21 days from April to May 2006 in the PTSD residential 
rehabilitation program (PRRP).  Effective June 1, 2006, the 
Veteran's disability rating was returned to 30 percent.  

The Veteran has asserted that his service-connected PTSD warrants 
a higher disability rating.  Because the Veteran was awarded a 
temporary total rating from April 24 to June 1, 2006, the Board 
will evaluate the Veteran's service-connected PTSD to determine 
if a disability rating higher than 30 percent is warranted from 
March 2005 to April 2006 and from June 2006 to the present.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 
9411 (2010).  The Veteran is currently rated as 30 percent 
disabled under the general rating formula.  A 30 percent rating 
is warranted where there is an occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A score of 61 to 70 is defined as indicating some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 
240, 242- 244 (1995).

Review of the record reveals that the Veteran's service-connected 
PTSD fluctuates in severity but is consistently manifested by 
depression, irritability, sleep disturbance, and self-isolation.  
The evidence reflects that, prior to his inpatient treatment in 
April 2006 and at the beginning of the appeal period, the Veteran 
was experiencing increased stress at work, which was causing an 
increase in severity of his PTSD symptoms.  The Veteran reported 
that he was told he was being demoted or downgraded at work and 
that he was being forced to retire as fire captain, a position he 
held for 24 years, which was causing him to feel depressed, 
angry, betrayed, and irritable.  He also reported being unable to 
sleep due to racing thoughts.  

In this regard, the Veteran reported that he worked with the fire 
department for 35 years without disciplinary or adverse action 
and that the current action hurt him and took away his pride.  

The evidence shows that the Veteran's mood was variously 
described as depressed, sad, withdrawn, chronically irritable, 
and intolerant, with affect congruent to his mood.  Otherwise, he 
was shown to have soft but goal-directed speech, with no evidence 
of psychosis, cognitive impairment or memory impairment.  

The evidence reflects that the Veteran's sleeping, mood, and 
temper were improved with medication.  However, he was noted to 
overreact to minor issues, as he threw out dirty dishes and piles 
of his wife's clothes because he thought they were in the wrong 
place.  He also expressed frustration with his adult son living 
with him and not working.  Nevertheless, the evidence reflects 
that the Veteran's judgment and insight were described as good, 
as evidenced by his report of working on improving his familial 
relationships.  See VA outpatient treatment records dated April 
to September 2005.  

At the July 2005 VA examination, the Veteran reported that he had 
enjoyed working as fire captain and, after retiring in June 2005, 
he spent his time fishing.  Nevertheless, the Veteran reported 
being easily startled and defensive, and he reported that he 
avoided people in general, as he did not like groups.  He also 
reported having chronic insomnia, nightmares, and a short 
tempter.  

The Veteran reported that he had been happily married for 35 
years and that he had two sons, although he was on good terms 
with only one of them.  

Mental status examination revealed the Veteran was oriented to 
time, person, and place, and demonstrated logical thought process 
and communication, although his speech was described as quiet and 
slow.  The Veteran had good personal hygiene and there was no 
evidence of delusions, hallucinations, inappropriate behavior, 
suicidal or homicidal ideations, memory impairment, obsessional 
behavior, panic attacks, depression, anxiety, or impaired impulse 
control.  See July 2005 VA examination report.  

As noted, the evidence reflects that the Veteran's PTSD 
fluctuates in severity; however, the Board finds that the 
preponderance of the evidence dated prior to April 2006 reflects 
that his PTSD was manifested by an occupational and social 
impairment with occasional decrease in efficiency.  In making 
this determination, the Board notes that, while the Veteran is 
shown to be functioning satisfactorily, with routine behavior, 
self-care, and normal communication, he also manifested symptoms 
of irritability, depression, and chronic sleep impairment, as 
well as intermittent fluctuations in his mood due to situations 
in his life, such as work-related stress and familial problems.  
Nevertheless, the Veteran was noted have good judgment and 
insight, as his mood disturbances eventually resolved, and there 
was no evidence of memory loss, panic attacks, or evidence that 
his decrease in social or occupational functioning was any more 
than occasional.  The Veteran also was able to work at the same 
job (a job which he enjoyed) for many years and raise a family, 
facts that clearly indicate the Veteran is able to function 
effectively.  Therefore, the Board finds that, prior to April 
2006, the Veteran's service-connected PTSD warrants no more than 
a 30 percent rating under DC 9411.  

In making this determination, the Board notes that, prior to 
April 2006, the Veteran was variously assigned GAF scores of 48, 
which denotes serious symptoms, and 65, which denotes mild 
symptoms.  See May 2005 VA outpatient treatment record; see also 
July 2005 VA examination report.  The Board notes that these 
scores were assigned no more than two months apart and, 
nevertheless, widely divergent in representing the severity of 
the Veteran's PTSD symptoms.  However, after reviewing the 
objective evidence of record, the Board finds that the GAF score 
of 48 is not consistent with the overall disability picture 
presented by the evidence at that time, as the preponderance of 
the evidence does not reflect that the Veteran manifested serious 
symptoms during that time.  Indeed, the Veteran was not shown to 
have exhibit suicidal ideation, severe obsessional rituals, and 
he was employed until his retired.  The Board also notes that the 
evidence shows the Veteran isolated himself from others; however, 
he also reported that he may drink a couple beers with his 
friends.  See November 2005 VA outpatient treatment record.  

The Board is aware that the symptoms contemplated for a higher 
disability rating under 9411 and in the GAF scale are essentially 
examples of the type and degree of symptoms for a higher 
disability rating, and that the Veteran need not demonstrate 
those exact symptoms to warrant a higher rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  However, the Board finds that 
the preponderance of the evidence does not show the Veteran 
manifested serious symptoms or symptoms that equal or more nearly 
approximate the level of disability contemplated for a rating 
higher than 30 percent and significant facts of the Veteran's 
life provide evidence against this claim, including his ability 
enjoying his work as a fire captain and being happily married for 
35 years.  Therefore, based on the foregoing, the Board finds 
that a disability rating higher than 30 percent is not warranted 
for service-connected PTSD, prior to April 2006.  

The evidence reflects that, following inpatient treatment, the 
Veteran manifested a significant increase in his mood and 
attitude, as his mood was described as euthymic and calm and he 
was sleeping most nights.  The evidence also reflects that the 
Veteran reported that was still enjoying fishing, as well as 
spending time with his grandchildren and keeping busy at home.  
See VA outpatient treatment records dated August to September 
2006.  However, in February 2007, the Veteran reported increased 
frustration and irritability due to recent thefts around his 
property.  He also reported that he was having pain in his hands 
and feet and that he had not been able to go fishing since mid-
December because he ran into high water and was afraid to go 
alone.  Thereafter, the Veteran experienced a brief improvement 
in mood, as he was preparing for a trip to Vietnam with his local 
Purple Heart group.  See March 2007 VA outpatient treatment 
record.  However, he subsequently experienced a decrease in 
overall functioning due to his claims being denied by VA.  

The evidence reflects that, in July 2007, the Veteran reported 
feeling more irritable, depressed, and angry because his claim 
was being denied, and the evidence shows that, following this 
situational decrease in functioning, the Veteran continued to 
experience increased PTSD symptoms.  Indeed, the evidence shows 
that the Veteran reported losing his temper because of minor 
problems, which included being verbally abusive to his wife and 
having anger outbursts, such as throwing things, if things were 
misplaced or if his sons told him things he did not like.  The 
Veteran reported that he did not have many friends and did not 
socialize, as he kept to himself and was not comfortable around 
others; however, the Veteran reported that he was doing a good 
job babysitting his grandchildren.  

In this regard, the evidence shows that the Veteran became more 
isolative and irritable and that he lost interest in his usual 
activities, such as family functions and fishing.  He reported 
that he did not enjoy his activities as much anymore and that he 
was isolating himself to cope with his chronic irritability and 
frustration.  Indeed, the evidence shows the Veteran began 
avoiding interacting with other veterans and his family, 
including his wife.  In addition, the evidence reflects that the 
Veteran reported that he was having problems with his memory and 
concentration.  The evidence also reflects that his judgment and 
insight were variously described as impulsive, fair, and poor.  
See December 2007 VA examination report; VA outpatient treatment 
records dated from August 2006 to July 2010.  

Despite the foregoing, the Veteran remained oriented to time, 
person, and place, and his hygiene is consistently described as 
good.  There is no evidence of impaired thought processes or 
content, as he consistently denied having suicidal or homicidal 
ideation, panic attacks, or obsessional or ritualistic behavior.  
The preponderance of the evidence shows that the Veteran's speech 
was normal in rate and flow; however, on one occasion, his speech 
was noted as loud.  See July 2010 VA outpatient treatment 
records.  

Based on the foregoing, the Board finds that, after June 2006, 
the Veteran's service-connected disability warrants a 50 percent 
rating as his PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to a 
myriad of symptoms, including disturbances in motivation and 
mood, impaired judgment and insight, impaired impulse control, 
and difficulty establishing and maintaining effective 
relationships.  Indeed, as noted, the evidence reflects that the 
Veteran experienced increased mood swings, which resulted in 
anger outbursts, things being thrown, and the Veteran isolating 
himself from others, including his family.  

The Board finds that, while the Veteran's increased symptoms are 
shown to result in impaired impulse control and increased 
depression, his symptoms do not more nearly approximate the level 
of disability contemplated by the 70 percent rating.  As noted, 
the Veteran has consistently denied having suicidal ideation and 
obsessional rituals and the evidence shows that his personal 
hygiene, spatial orientation, and communication have remained 
satisfactory overall.  In addition, the Board notes that, despite 
the foregoing symptoms, the Veteran has maintained a satisfactory 
relationship with his grandchildren, which represents some 
ability to maintain effective relationships, although his overall 
ability to function with others is significantly limited.  

Similarly, a 100 percent rating is clearly not warranted in this 
case, because there is no evidence that the Veteran has 
persistent impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of close relatives, one's own occupation, or one's own name.  

In sum, the Board finds that, from June 2006, the Veteran's 
service-connected PTSD warrants no more than a 50 percent rating.  
This finding is supported by the GAF scores assigned during this 
time period, which range from 50 to 55 and denote moderate to 
serious symptoms.  In evaluating this claim, the Board finds that 
the 50 percent rating assigned herein represents the Veteran's 
overall social and occupational functioning, with the occasional 
improvement and decline in functioning shown in the record.  

The Board has considered the Veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, after careful review of the available 
diagnostic codes and the medical evidence of record, the Board 
finds there are no other diagnostic codes that provide a basis to 
assign an evaluation higher than the disability ratings assigned 
herein.  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of an initial disability rating in excess of 30 percent but 
that the preponderance of the evidence supports the grant of a 50 
percent rating, but no higher, no earlier than June 2006.  In 
evaluating this claim, all reasonable doubt has been resolved in 
favor of the Veteran.  See Gilbert, supra.  

Diabetes Mellitus

Service connection for diabetes mellitus, with diabetic 
neuropathy and non-proliferative diabetic retinopathy was 
granted, as due to herbicide exposure, in June 2003, and the RO 
assigned a 20 percent disability rating pursuant to 38 C.F.R. 
§ 4.119, DC 7913, effective May 8, 2001.  

In March 2005, the Veteran filed a claim requesting an increased 
rating for service-connected diabetes mellitus, in addition to 
claims seeking service connection for peripheral neuropathy 
secondary to diabetes.  During the pendency of this claim, the 
Veteran also filed a claim seeking service connection for 
erectile dysfunction, as secondary to diabetes.  

In a rating decision dated August 2007, the RO continued the 20 
percent rating assigned to service-connected diabetes mellitus 
but re-characterized his diabetes disability to include erectile 
dysfunction.  The RO also granted special monthly compensation 
based on loss of use of a creative organ based on the Veteran's 
erectile dysfunction, effective March 6, 2007.  

Likewise, in a rating decision dated August 2010, the RO 
continued the 20 percent rating assigned to service-connected 
diabetes mellitus but re-characterized his disability to include 
diabetic nephropathy but not diabetic neuropathy.  Instead, the 
RO granted separate 10 percent disability ratings for diabetic 
neuropathy affecting the bilateral upper and lower extremities, 
effective January 11, 2010.  

Because the Veteran has disagreed with the disability rating 
assigned to his diabetes disability, the Board will proceed to 
evaluate whether the Veteran's service-connected diabetes 
mellitus, with non-proliferative diabetic retinopathy and 
diabetic nephropathy, warrants a disability rating higher than 20 
percent.  The Veteran has not appealed the disability ratings 
assigned for his diabetic neuropathy and the functional 
impairment caused by his erectile dysfunction is contemplated in 
the benefits assigned for SMC due to loss of use of a creative 
organ.  Therefore, those disabilities will not be discussed 
herein.  

Under DC 7913, diabetes mellitus, requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted diet 
warrants a 20 percent evaluation.  A 40 percent evaluation is 
warranted when diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation is 
warranted when diabetes mellitus requires insulin, restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a monthly visits to a diabetic care provider, 
plus complications that would not be compensable of separately 
evaluated.  Note (1) to DC 7913 instructs that compensable 
complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part of 
the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913.  

Review of the record reveals that the Veteran's service-connected 
diabetes mellitus was diagnosed in approximately 1999 and, since 
that time, has required that the Veteran take oral hypoglycemic 
medicine, such as glyburide and others, to lower his glucose 
level.  The evidence also reflects that the Veteran's diabetes 
management includes a restricted diet and weight management.  The 
evidence does not reflect that the Veteran has required insulin 
or regulation of activities.  See VA examination reports dated 
July 2005 and January 2010; see also VA outpatient treatment 
records dated from February 2005 to July 2010.  

The Board notes that the Veteran has reported that he avoids 
strenuous activity due to his peripheral neuropathy.  See January 
2010 VA examination report.  However, all functional impairment 
due to peripheral neuropathy is contemplated in the separate 
disability ratings assigned thereto and will not be considered 
herein as regulation of activities.  

Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of a 
disability rating in excess of 20 percent for service-connected 
diabetes mellitus, as the evidence does not show that the 
Veteran's disability requires insulin or regulation of 
activities.  In addition, the Board notes that the evidence 
consistently shows that the Veteran has not experienced episodes 
of ketoacidosis or hypoglycemic reactions that have required 
hospitalization, and the evidence shows that the Veteran's weight 
has been stable throughout the appeal period.  See VA 
examinations dated July 2005 and January 2010.  

Nevertheless, the Board must consider whether the Veteran's 
diabetes mellitus results in visual and genitourinary symptoms, 
which warrant separate disability ratings.  In this regard, the 
evidence reflects that, at the January 2010 VA examination, the 
Veteran reported experiencing frequent urinary flow six times 
during the day and night, with hesitancy and weakened stream but 
no dysuria.  He also reported having occasional incontinence due 
to urgency that varies in frequency and which does not require 
absorbent pads but requires that he change his underwear.  The 
Veteran denied having renal dysfunction, nephritis, or being on 
dialysis and the evidence reflects that he takes medication to 
prevent renal dysfunction.  See April 2005 VA outpatient 
treatment record.  The Veteran also denied having recurrent 
urinary tract infections, catherizations, dilations, or other 
drainage procedures.  

In this regard, 38 C.F.R. § 4.115a provides that diseases of the 
genitourinary system generally result in disabilities related to 
renal or voiding dysfunctions, infections, or a combination of 
these, and provides descriptions of various levels of disability 
in each of these symptom areas, while additional specific 
diagnoses are also provided.  The Board has considered whether 
separate ratings may be granted for renal dysfunction, voiding 
dysfunction, obstructed voiding, and urinary tract infections; 
however, the evidence, as discussed above, does not show that the 
Veteran manifests symptoms which warrant separate disability 
ratings in this regard.  Indeed, while the Veteran reported that 
he has problems with urine leakage, the evidence does not reflect 
that he requires absorbent materials which must be changed two or 
more times a day.  In addition, there is no evidence showing that 
the Veteran's obstructed voiding symptoms include post void 
residuals, uroflowmetry, recurrent urinary tract infections, or 
periodic dilations.  Therefore, separate ratings based upon renal 
dysfunction, voiding dysfunction, obstructed voiding, and urinary 
tract infections are not warranted.  See 38 C.F.R. § 4.115a.  

Nevertheless, because the Veteran has reported that he voids six 
times during the night and day, the Board finds that his symptoms 
of urinary frequency nearly approximate the level of disability 
contemplated by the 10 percent rating, which requires daytime 
voiding interval between two and three hours or awakening to void 
two times per night.  See 38 C.F.R. § 4.115a.  Therefore, the 
Board finds that the Veteran's urinary frequency warrants a 
separate 10 percent rating.  

Review of the record reveals that the Veteran was diagnosed with 
bilateral non-proliferative diabetic retinopathy at a VA 
examination conducted in April 2003.  However, it is not clear on 
what evidence the examiner based his diagnosis, as the 
examination report only contained the findings for uncorrected 
vision and reflects that the Veteran had normal visual acuity 
(20/20) in his left eye, with decreased visual acuity of 20/25 in 
his right eye.  

Review of the record reveals that the diagnosis of bilateral non-
proliferative diabetic retinopathy was continued, despite the 
lack of objective clinical findings to support the diagnosis.  
See VA outpatient treatment records dated February 2005, April 
2005, June 2006, and December 2009; see also VA examination 
reports dated July 2005 and January 2010.  However, in evaluating 
this claim, the Board finds that the most competent and probative 
medical evidence of record reflects that the Veteran does not 
have diabetic retinopathy.  

In making this determination, the Board notes that, while the 
record contains multiple references to a diagnosis of bilateral 
non-proliferative diabetic retinopathy, ophthalmologic 
examinations conducted throughout the appeal period reflect that 
the Veteran does not have diabetic retinopathy.  Indeed, 
examinations conducted specifically to determine if the Veteran 
has diabetic retinopathy reveal that the Veteran's corrected 
vision is 20/20 bilaterally, with no evidence of visual field 
defect.  See Ophthalmologic examinations dated July 2005 and 
October 2007.  The Board notes that, at an evaluation conducted 
in April 2010, the Veteran was shown to have corrected near 
vision of 20/30 for the right eye and 20/40 for the left eye.  
Despite the findings of decreased visual acuity and the Veteran's 
history of diabetes, the examining optometrist opined that there 
is no diabetic retinopathy in either eye.  See April 2010 
treatment record from Dr. J.C.  

Likewise, the Board notes that a November 2009 VA treatment 
record reflects that the Veteran was diagnosed with mild non-
proliferative diabetic retinopathy following an optometry 
consultation; however, the examiner also noted that the Veteran 
has blepharitis, which he stated most likely explains the 
Veteran's visual symptoms.  

Because the examinations conducted in July 2005, October 2007, 
and April 2010 were specifically provided to determine whether 
the Veteran has an eye disability, the Board finds that those 
examinations are the most competent and probative evidence of 
record regarding whether the Veteran has diabetic retinopathy.  
Therefore, because the most competent and probative medical 
evidence reflects that the Veteran does not have diabetic 
retinopathy, the Board finds that the other diagnoses of diabetic 
retinopathy reflected in the record are not competent or credible 
evidence of a diagnosis of diabetic retinopathy.  

Because the most competent and probative evidence of record 
reflects that the Veteran does not have diabetic retinopathy, the 
Board finds that a separate rating is not warranted therefor.  

The Board has considered the Veteran's service-connected diabetes 
mellitus under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of record, 
the Board finds there are no other DCs that provide a basis to 
assign an evaluation higher than the 30 percent rating and 
separate 10 percent rating assigned herein.  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating higher than 20 percent under DC 
7913.  After resolving all reasonable doubt in favor of the 
Veteran, the Board concludes that a separate 10 percent rating, 
but no higher, is warranted for urinary frequency associated with 
service-connected diabetes mellitus.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning why 
his claim for hearing loss was previously denied.   The letter 
also informed the Veteran that evidence showing that his service-
connected disability had increased in severity was needed to 
substantiate his increased rating claim.  The letter informed the 
Veteran of what evidence was required to substantiate all of his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

With respect to the Veteran's PTSD claim, the Board notes that 
the Veteran is challenging the initial disability rating assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided in April 2005, before service connection was granted, 
was legally sufficient, VA's duty to notify has been satisfied 
with respect to that claim.  

Finally, the Board notes the RO sent the Veteran a letter in 
March 2006 informing him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the 
Board concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records, as well as post-service 
treatment records dated from 1972 to 2010.  In this regard, the 
Board finds significant that it appears that all obtainable 
evidence identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  In addition, the Board 
notes the Veteran was afforded VA examinations in conjunction 
with this appeal in July and August 2005, January and December 
2007, and January 2010.  It is therefore the Board's conclusion 
that no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Having submitted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the Veteran's claim for that benefit is granted to 
that extent only.

Entitlement to service connection for bilateral hearing loss and 
tinnitus is denied.  

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.

A 50 percent disability rating, but no higher, is warranted for 
service-connected PTSD no earlier than June 2006.  

Entitlement to a disability rating in excess of 20 percent for 
service-connected diabetes mellitus is denied.  

A separate 10 percent rating, but no higher, is warranted for 
urinary frequency associated with service-connected diabetes 
mellitus.  


REMAND

The Veteran is seeking entitlement to a total disability rating 
based upon individual unemployability.  He has asserted that he 
is totally impaired and unable to work du due to his service-
connected PTSD and diabetes mellitus disabilities.  See July 2010 
VA Form 21-8940.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

The Veteran's service-connected disabilities include PTSD, which 
is rated 30 percent disabling from March 2005 and 50 percent 
disabling from June 2006; diabetes mellitus, rated 20 percent 
disabling; urinary frequency associated with diabetes mellitus, 
separately rated as 10 percent disabling; and diabetes neuropathy 
affecting the upper and lower bilateral extremities, separately 
rated 10 percent disabling.  The Veteran is also receiving 
special monthly compensation based on loss of use of a creative 
organ, effective March 2007.  Because the Veteran has two or more 
service-connected disabilities, with one rated more than 40 
percent disabling, the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are 
met.  However, there remains a question as to whether the 
Veteran's service-connected disabilities, alone, render him 
unemployable.  

The record reflects that the Veteran retired from the Federal 
Fire Department in June 2005.  However, the evidence dated prior 
to the Veteran's retirement reflects that he reported that he was 
being demoted from fire captain and told that he could remain on 
the job as a rearman on the engine or retire.  See April 2005 VA 
outpatient treatment record.  While the Veteran reported that he 
worked for the fire department for 35 years without any 
disciplinary or adverse action, it is not clear if his demotion 
or retirement was due to any symptoms associated with his 
service-connected disabilities.  

The Board may not reject a claim for a TDIU without producing 
evidence that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  Indeed, VA's duty 
to assist requires that VA obtain an examination that includes an 
opinion on the effect of the Veteran's service-connected 
disabilities on his ability to work.  Friscia v. Brown, 7 Vet. 
App. 294 (1994).  In this regard, the Board notes that the 
evidentiary record does not contain any opinion that addresses 
whether the Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation.  
Therefore, on remand, the RO will be requested to obtain a 
medical opinion that addresses the effect the Veteran's service-
connected disabilities have on his ability to obtain and maintain 
employment.  


Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the current level of severity 
of his service-connected disabilities.  
Any and all studies deemed necessary 
should be completed.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  

a.	Thereafter, based on the examination 
findings and other evidence of 
record, the examiner is asked to 
state whether the Veteran's service-
connected disabilities render him 
unable to secure or follow a 
substantially gainful occupation, 
without regard to his non-service-
connected disabilities or her age.  

b.	A rationale must be provided.  

c.	If the foregoing questions cannot be 
answered on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report and explain why 
this is so

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  He 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


